Order entered June 17, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00134-CV

                       GREGORY L. SHELBY, Appellant

                                         V.

            MIDLAND CREDIT MANAGEMENT, INC., Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-01496

                                      ORDER

      Before the Court is appellees’ June 2, 2021 motion to dismiss David E.
Caviness as a party to this appeal and to correct the style of the appeal. Mr.
Caviness was not a party in the trial court and, therefore, is not an appellee in this
appeal. See TEX. R. APP. P. 3.1(c) (defining appellee as a “party adverse to an
appellant.”) We GRANT the motion to the extent that we DIRECT the Clerk of
this Court to remove David E. Caviness as an appellee to this appeal and to restyle
the case as above to Gregory L. Shelby v. Midland Credit Management, Inc.

                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE